Exhibit 10.30
Summary of the material terms of the PepsiAmericas, Inc. Annual Incentive Plan
     The Company’s named executive officers are eligible for annual incentives,
payable in cash, under the Annual Incentive Plan (the “AIP”). The AIP payout
targets, which are achieved if the Company meets certain goals set out in the
annual operating plan, are approved by the Management Resources and Compensation
Committee of the Company’s Board of Directors (the “Committee”) each year. The
AIP performance measures and their weightings are also approved by the Committee
each year.
     The Committee also reviews and approves a schedule that details the
required Company performance and resulting AIP payouts for each performance
measure. If the threshold performance goals are met, AIP payouts equal at least
25% of target. The Committee maintains the discretion to vary from the formula,
either to increase or decrease an AIP payout. Actual AIP payouts, which can vary
from 0 to 200% of target, are delivered after the Company’s results are known
and applied to the AIP.

 